IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


HTR RESTAURANTS, INC. D/B/A/ SIEBS           : No. 317 WAL 2021
PUB, INDIVIDUALLY AND ON BEHALF OF           :
A CLASS OF SIMILARLY SITUATED                :
PERSONS, 3382 BABCOCK BOULEVARD,             : Petition for Allowance of Appeal
PITTSBURGH, PA 15327,                        : from the Order of the Superior Court
                                             :
                    Petitioner               :
                                             :
                                             :
             v.                              :
                                             :
                                             :
ERIE INSURANCE EXCHANGE, 100 ERIE            :
INSURANCE PLACE, ERIE, PA 16530,             :
                                             :
                    Respondents              :

JOSEPH TAMBELLINI, INC. D/B/A                : No. 318 WAL 2021
JOSEPH TAMBELLINI RESTAURANT,                :
5701 BRYANT STREET, PITTSBURGH, PA           :
15206,                                       : Petition for Allowance of Appeal
                                             : from the Order of the Superior Court
                    Petitioner               :
                                             :
                                             :
             v.                              :
                                             :
                                             :
ERIE INSURANCE EXCHANGE, 100 ERIE            :
INSURANCE PLACE, ERIE, PA 16530,             :
                                             :
                    Respondent               :


                                      ORDER



PER CURIAM

      AND NOW, this 25th day of May, 2022, the Petition for Allowance of Appeal is

GRANTED. The issue, as stated by petitioner is:
Whether the Superior Court erred as a matter of law in finding that coordination
under Pennsylvania Rule of Civil Procedure 213.1 can only be applied to actions
which have been filed at the time coordination is sought?




                 [317 WAL 2021 and 318 WAL 2021] - 2